Order entered April 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01353-CV

                      GQ ENTERPRISES CORPORATION, Appellant

                                                V.

               INAYATALI RAJANI AND THE RAJANI GROUP, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-05188

                                            ORDER
       This appeal was dismissed for want of jurisdiction January 18, 2013, and our mandate

issued April 1, 2013.    We dismissed the appeal because appellant’s notice of appeal was

untimely, and appellant failed to comply with our directive to file an extension motion

reasonably explaining why the notice of appeal was untimely.

       On March 27, 2013, appellant filed the extension motion, and on April 4, 2013, appellant

filed a motion to recall the mandate. In the extension motion, appellant explains it miscalculated

the deadline for filing the notice of appeal. Appellant also explains it did not receive our letter

directing it to file the extension motion nor the opinion and judgment dismissing the appeal.

According to appellant, it became aware the appeal had been dismissed when it retained new
counsel March 18, 2013. Appellant asserts generally the same arguments in its motion to recall

the mandate. Appellees have not responded to either motion.

         We construe appellant’s extension motion not only as a motion for extension of time to

file the notice of appeal, but also as a motion for rehearing and as a motion for additional time

pursuant to Texas Rule of Appellate Procedure 4.5. Because the motion was filed within fifteen

days of the date appellant acquired knowledge of the dismissal and ninety days of the date of

dismissal, we GRANT appellant’s request for additional time. See TEX. R. APP. P. 4.5. We

further GRANT a rehearing, the motion to extend time to file the notice of appeal, and the

motion to recall the mandate. We RECALL our April 1, 2013 mandate, WITHDRAW our

January 18, 2013 memorandum opinion, VACATE our judgment of that date, and

REINSTATE the appeal. Appellant’s notice of appeal filed August 13, 2012 is deemed timely

filed.

         As our records reflect the clerk’s record has been filed and no reporter’s record was

requested, we ORDER appellant to file its brief within thirty days of the date of this order.

Appellees shall file their brief within thirty days of the filing of appellant’s brief.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE